Exhibit 10.4 CREDIT AGREEMENT dated as of July 27, 2009 BETWEEN M/I HOMES, INC. Borrower and THE HUNTINGTON NATIONAL BANK Lender Porter, Wright, Morris & Arthur LLP 41 South High Street Columbus, Ohio 43215 TABLE OF CONTENTS SECTIONHEADINGPAGE # 1.DEFINITIONS. 1.1.Certain Defined Terms. 1.2.Other Definitional Provisions and Construction. 2.THE CREDIT EXTENSIONS AND TERMS OF REPAYMENT. 2.1.The Letters of Credit. 2.2.Provisions Applicable to the Credit Extensions and the Letters of Credit. 2.3.Pending Defaults. 2.4.Increased Costs and Capital Requirements. 2.5.Illegality and Impossibility. 2.6.Survival of Obligations. 3.FEES. 3.1.Fees. 3.2.Method of Payment. 4.COLLATERAL. 4.1.Collateral Deposit Account.All Obligations under this Agreement shall be secured by the Collateral. 5.CONDITIONS PRECEDENT. 5.1.Conditions Precedent to Initial Credit Extensions. 5.2.Conditions Precedent to Subsequent Letter of Credit Issuances. 6.WARRANTIES AND REPRESENTATIONS. 6.1.Organization and Authority. 6.2.Borrowing is Legal and Authorized. 6.3.Margin Loans and Purchase of Ineligible Securities. 6.4.Taxes. 6.5.Compliance with Law. 6.6.Financial Statements; Full Disclosure. 6.7.Litigation; Adverse Effects. 6.8.Solvency. 6.9.Government Consent. 6.10.No Liens on Collateral. 6.11.No Defaults. 7.BORROWER AFFIRMATIVE AND NEGATIVE COVENANTS. 7.1.Payment of Taxes and Claims. 7.2.Place of Business; Books and Records. 7.3.Proper Books; Collateral. 7.4.Restriction on Fundamental Changes; Conduct of Business. 7.5.Negative Pledge. 8.FINANCIAL INFORMATION AND REPORTING. 9.DEFAULT. 9.1.Events of Default. 9.2.Default Remedies. 10.GENERAL PROVISIONS. 10.1.Notices. 10.2.Costs and Expenses. 10.3.Survival, Successors and Assigns. 10.4.Amendment and Waiver. 10.5.Enforceability and Governing Law. 10.6.Confidentiality. 10.7.Section Headings. 10.8.Interpretation. 10.9.Severability of Provisions. 10.10.Counterparts; Facsimile Execution. 10.11.Revival and Reinstatement of Obligations. 10.12.Integration. 10.13.Waiver of Right to Trial by Jury. 10.14.No Consequential Damages. 10.15.Indemnity. 10.16.Patriot Act Notice. EXHIBITS AND SCHEDULES Exhibit A- Application and Agreement for Letter of Credit Exhibit B- Form of Compliance Certificate
